DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claims 1-19: the first instance of the term “light bearing substrate” or “light-bearing substrate” should be selected, and the following instances should use the same term.
Claim 1, line 14: “through at least one face hole” should be -- through at least one of the face holes -- in order to refer back to the first instance as recited in claim 1, line 3.
Claim 8, line 3: “the light substrate” should be -- the light bearing substrate --.
Claim 9, line 3: “in which light cannot flow from the battery” should be -- in which current cannot flow from the battery --.
Claim 16: “the substrate” should be -- the light bearing substrate --.
Claim 19, line “the forward tilted operational angle” should be -- a forward tilted operational angle --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 14-15 recites the limitation “to provide the impression, in the event the face hole is an eye cutout, that the eye of the jack-o-lantern is following a passerby”. Due to the claim language “in the event the face hole is an eye cutout”, it is unclear whether the eye cutout is part of the claim scope or not. The claim should either positively recite the face hole is an eye cutout or delete the above limitation from the claim because the limitation was considered to be more functional about the perception of illumination rather than the structure of the device. 

Claims 2-19 are rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 11, 13-14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over ROLLINS (US 2,006,251), and in view of BONNEMA (US 2003/0067770).
Regarding claim 1, ROLLINS discloses an illuminated display device for a hollowed-out container (A, Fig.1) having face holes (5-7, Fig.1), the illuminated display device being installable in an inner volume of the container that is carved in a jack-o-lantern configuration (as seen in lines 45-47, the container A is a jack-o-lantern) having the face holes and positioned at a front outer surface of the container, the illuminated display device comprising
a light bearing substrate (8, 16, 21, Figs.1 and 3);
a light source (22, Fig.3) emitting light substantially omnidirectionally (as seen in Fig.3, since the light source 22 is a generic light bulb, the light source 22 was considered to emit light omnidirectionally), the light source being arranged on the light-bearing substrate (as seen in Fig.3, the light source 22 is on the light-bearing substrate 8, 16, 21); and 
a reflector (24, Fig.3) connected to the light bearing substrate (as seen in Fig.3, the reflector 24 is on the light-bearing substrate 8, 16, 21), the reflector arranged to extend at an angle with respect to the light bearing substrate (as seen in Fig.3, since the reflector 24 curves above the light source 22, the reflector 24 was considered to extend at an angle with respect to the light bearing substrate 8, 16, 21) and above the light source to direct light from the light source through at least one face hole (as seen in Fig.1, the reflector 24 directs light from the light source 22 through at least one of the face holes 6).
ROLLINS fails to disclose a spike configured to be releasably engageable with an inner surface of the jack-o-lantern to secure the positioning of the illuminating display device within the jack-o- lantern proximate one of the face holes, the reflector positioned distally from the spike, the reflector arranged to extend toward the spike, and to provide the impression, in the event the face hole is an eye cutout, that the eye of the jack-o-lantern is following a passerby.

Therefore, in view of BONNEMA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spike as taught by BONNEMA to secure the illuminating display device within the jack-o-lantern of ROLLINS in order to attach the illuminating display device to the pumpkin or the jack-o-lantern. As a result, the reflector would have been positioned distally from the spike.
Regarding “to provide the impression, in the event the face hole is an eye cutout, that the eye of the jack-o-lantern is following a passerby”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). It has been held that a functional recitation does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP §2114. In the instant case, since ROLLINS modified by BONNEMA discloses all the structural limitations of the claim, ROLLINS modified by BONNEMA was considered to be capable of performing the function.

Regarding claim 2, ROLLINS further discloses wherein the light (22, Fig.3) is directed by the reflector (24, Fig.3) by reflection.

Regarding claim 4, ROLLINS modified by BONNEMA as discussed above for claim 1 further discloses wherein the spike comprises a pair of spikes symmetrically arranged so as to 
ROLLINS modified by BONNEMA fails to disclose wherein the spike comprises a pair of spikes symmetrically arranged so as to protrude outward from the front of the illuminated display device.
Regarding “the spike comprises a pair of spikes symmetrically arranged so as to protrude outward from the front of the illuminated display device”, as seen in Fig.1 of BONNEMA, the illuminated display device is attached to the top of the pumpkin/jack-o-lantern 20 by the barb 44. One of ordinary skill in the art would have recognized that barbs are a well-known attachment mechanism to attach an illuminated display device to a pumpkin/jack-o-lantern. One of ordinary skill in the art would have also recognized that the barbs can be rearranged at different positions around the illuminated display device in order to attach the illuminated display device at different positions around the pumpkin/jack-o-lantern. For example: It is well within one of ordinary skill to merely incorporate barbs at the front of the illuminated display device to attach the illuminated display device to different positions around the pumpkin/jack-o-lantern. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spikes protruding outward from the front of the illuminated display device of ROLLINS modified by BONNEMA in order to attach the illuminated display device at different positions around the pumpkin/jack-o-lantern. 

Regarding claim 5, ROLLINS modified by BONNEMA as discussed above for claim 4 further discloses wherein each of the spikes has a shaft (as seen in Fig.2 of BONNEMA, the “shaft” was considered to be the vertical portion between the barb 54 and the member 56), a 

Regarding claim 7, ROLLINS further discloses a battery (10, Fig.3) configured to selectively provide electric power to the light source (22, Fig.3) to cause the light source to light.

Regarding claim 8, ROLLINS further discloses a battery door (9, Fig.3) openably affixed to the bottom of the illuminated display device, an upper surface of the battery door and an inner surface of the light nearing substrate cooperating to form a battery chamber (as seen in Fig.3, the light bearing substrate 8, 16, 21 and the battery door 9 forms a battery chamber for receiving the battery 10).

Regarding claim 11, ROLLINS further discloses wherein the faceholes (5-7, Fig.1) comprise a pair of eye cutouts (5, Fig.1).

Regarding claim 13, ROLLINS further discloses wherein the reflector (24, Fig.3) extends from the bottom of the illuminated display device in a direction toward the front and above the light source (22, Fig.3).

Regarding claim 14, ROLLINS further discloses wherein the hollowed-out container (A, Fig.1) is a pumpkin (as seen in lines 45-47, the container A is a pumpkin).

Regarding claim 16, ROLLINS further discloses wherein the light bearing substrate (8, 16, 21, Figs.1 and 3) has a slot (as seen in Figs.2-3, the “slot” was considered to be the aperture of the plate 16 receiving rivets 17, 19, 26).

Regarding claim 19, ROLLINS modified by BONNEMA as discussed above for claim 1 discloses a method of putting together the jack-o-lantern using one instance of the illuminated display device according to claim 1, and inserting the spikes of the illuminated display device into locations (as seen in Figs.1-2 of BONNEMA, inserting the spikes 44 into locations of the jack-o-lantern/pumpkin 20).
ROLLINS further discloses the method comprising forming a jack-o-lantern (as seen in lines 45-47, the container A is a jack-o-lantern) having face holes (5-7, Fig.1), namely one or more eye holes (5, Fig.1) from the pumpkin; deploying the reflector (24, Fig.3) of the illuminated display device to a forward tilted operational angle (as seen in Fig.3, the “forward titled operational angle” was considered to be the reflector 24 angled with respect to the light-bearing substrate 8, 16, 21).
ROLLINS modified by BONNEMA fails to disclose two instances of the illuminated display device according to claim 1, and inserting the spikes of the illuminated display device into location beneath a respective one of the eye holes.
Regarding “two instances of the illuminated display device according to claim 1”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding “inserting the spikes of the illuminated display device into location beneath a respective one of the eye holes”, as seen in Fig.1 of ROLLINS, the illuminated display device is attached to the bottom of the pumpkin/jack-o-lantern A by the fastener 30, where the illuminated display device is beneath or under one of the eye holes 5. As seen in Fig.1 of BONNEMA, the illuminated display device is attached to the top of the pumpkin/jack-o-lantern 20 by the barb 44. One of ordinary skill in the art would have recognized that barbs are a well-known attachment mechanism to attach a illuminated display device to a pumpkin/jack-o-lantern. One of ordinary skill in the art would have also recognized that the barbs can be rearranged at different positions around the illuminated display device in order to attach the illuminated display device at different positions around the pumpkin/jack-o-lantern. For example: It is well within one of ordinary skill to merely incorporate barbs at the bottom of the illuminated display device to attach the illuminated display device to the bottom of the pumpkin/jack-o-lantern. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the spikes to the bottom of the pumpkin/jack-o-lantern of ROLLINS modified by BONNEMA in order to attach the illuminated display device at different positrons around the pumpkin/jack-o-lantern. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ROLLINS (US 2,006,251) modified by BONNEMA (US 2003/0067770), and in view of INSCORE (US 2016/0223174).
Regarding claim 3, ROLLINS modified by BONNEMA fails to disclose a main housing, configured to cover the light bearing substrate and have an aperture at its top to permit the light source to protrude through the aperture.
However, INSCORE discloses a main housing (25, 26, Fig.4) configured to cover a light bearing substrate (20, Fig.4) and have an aperture (28, Fig.4) at its top to permit a light source (18, Fig.4) to protrude through the aperture (as seen in para[0052], the light source 18 protrudes through the aperture 28 of the main housing 25, 26).
Therefore, in view of INSCORE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the main housing having the aperture as taught by INSCORE to the light source of ROLLINS modified by BONNEMA in order to protect the light source, the light bearing substrate, and other internal components.

Claims 6, 10, 12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ROLLINS (US 2,006,251) modified by BONNEMA (US 2003/0067770), and in view of NOBLITT (US 2016/0223161).
Regarding claim 6, ROLLINS modified by BONNEMA fails to discloses wherein the reflector is coupled to a rear portion of the light-bearing substrate so as to hold the reflector at an angle so that the light from the light source is emitted through the face holes of the container. 

Therefore, in view of NOBLITT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reflector coupled to the rear portion of the light-bearing substrate as taught by ROLLINS modified by BONNEMA to the reflector of NOBLITT in order to reflect the light of the light source towards the face holes of the pumpkin/jack-o-lantern.

Regarding claim 10, ROLLINS modified by BONNEMA fails to disclose wherein the reflector is configured to reciprocate between a storage position and an upright tilted operational angle.
However, NOBLITT discloses a reflector (104, Fig.1) is configured to reciprocate between a storage position and an upright tilted operational angle (as seen in para[0019], the reflector 104 is flexible to facilitate insertion into the pumpkin 50 followed by deployment; as seen in Fig.1, the “upright tilted operational angle” was considered to be the reflector 104 angled with respect to the light-bearing substrate 110; as seen in para[0019], the “storage position” was considered to be the reflector 104 angled at any other position due to the hinge connection between the reflector 102 and the light-bearing substrate 110).
Therefore, in view of NOBLITT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reflector as 

Regarding claim 12, ROLLINS modified by BONNEMA fails to disclose wherein the reflector comprises a plate of transparent material
However, NOBLITT discloses a reflector (104, Fig.1) includes a glass material.
Therefore, in view of NOBLITT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the glass material as taught by NOBLITT to the reflector of ROLLINS modified by BONNEMA in order to provide a reflective material or a base material for receiving additional materials.
Regarding “the reflector comprises a plate of transparent material”, as seen in para[0018], the reflector 104 includes a glass material. One of ordinary skill in the art would have recognized that glass is generally a plate of transparent material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plate of transparent material to the reflector of ROLLINS modified by BONNEMA and NOBLITT in order to provide a reflective material or a base material for receiving additional materials.

Regarding claim 15, ROLLINS modified by BONNEMA fails to disclose wherein the light source has a transparent or translucent cover that is configured to color the light from the light source.

Therefore, in view of NOBLITT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the translucent cover as taught by NOBLITT to the light source of ROLLINS modified by BONNEMA in order to provide a desired color.

Regarding claim 17, ROLLINS modified by BONNEMA fails to disclose wherein the reflector is made of plastic.
However, NOBLITT discloses a reflector (104, Fig.1) is made of plastic (para[0018]).
Therefore, in view of NOBLITT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plastic material as taught by NOBLITT to the reflector of ROLLINS modified by BONNEMA in order to provide a reflective material or a base material for receiving additional materials.

Regarding claim 18, ROLLINS modified by BONNEMA fails to disclose wherein the reflector is hingedly connected to the light-bearing substrate so as to move between a first packaged flat position and a second deployed position at a desired operational angle.
However, NOBLITT discloses a reflector (102, Fig.4) is hingedly connected to a light-bearing substrate (110, Fig.4) so as to move between a first packaged flat position and a second deployed position at a desired operational angle (as seen in para[0019], the reflector 104 is attached to the base 110 using a hinge; the reflector 104 is flexible to facilitate insertion into the 
Therefore, in view of NOBLITT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reflector hingedly connected to the light-bearing substrate as taught by NOBLITT to the reflector of ROLLINS modified by BONNEMA in order to (1) install the reflector of the pumpkin/jack-o-lantern, (2) adjust the angle of the reflector, and/or (3) reflect the light of the light source towards the face holes of the pumpkin/jack-o-lantern.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ROLLINS (US 2,006,251) modified by BONNEMA (US 2003/0067770), and in view of CAYTON (US 2006/0176703)
Regarding claim 9, ROLLINS modified by BONNEMA fails to disclose an ON/OFF slide switch configure to reciprocate between a first ON position in which current flows from the battery to the light source and a second OFF position in which light cannot flow from the battery to the light source.
However, CAYTON discloses an ON/OFF switch configure to reciprocate between a first ON position in which current flows from a battery (28, Fig.4) to a light source (18, Fig.4) and a second OFF position in which current cannot flow from the battery to the light source (as seen in para[0028], a toggle switch turns on and off  the light source 18).

Regarding “an ON/OFF slide switch”, as seen in para[0028] of CAYTON, the ON/OFF switch is a ON/OFF toggle switch. One of ordinary skill in the art would have recognized that a toggle switch can include a generic slide switch to slide between an ON and OFF state. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ON/OFF slide switch to the ON/OFF switch of ROLLINS modified by BONNEMA and CAYTON in order to provide a mechanical switch to switch between an ON/OFF state.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 2428133, US 20180094804, US 20070189003, US 20080105817, US 20030067790, US 20030210555, US 20210088193, US 20030031009, US 20140198478, US 20170252659, US 20060250789, US 20200080708, US 7410270, US 6035447, US 6309092, US 6224234, US 5918964, US 9022595, US 4263743, US 5091833, US 8220964, US 3250910, US 2685022, US 3244872, and US 2880408 discloses a lighting device and a pumpkin/jack-o-lantern

Examiner’s Comment









The prior art shows numerous examples of installing a lighting device inside a jack-o-lantern or a pumpkin (or in a broader sense, the prior art also shows installing a lighting device inside a globe-like decorative container). Since the applicant’s invention is very similar to the prior art, the applicant is suggested to incorporate a combination of features to distinguish the applicant’s invention from the prior art.
For example: As seen in Fig.4 of the applicant’s drawings, the lighting device includes a hinged reflector connected to the rear portion of the light-bearing substrate (the reflector swivels under the substrate 106 in a storage position and swivels to an upright tilted operational angle in a deployed position; para[0050] of the applicants specification), spikes (including the barbs) protruding outward from the front portion of the illuminated display device, and the hollow-out container being the jack-o-lantern of the pumpkin.
	Reconsideration of the applicability of the prior art will be made on the combination of structural limitations as a whole. Sample language for claim 1 has been provided below to incorporate and clarify the structure.

Claim 1. An illuminated display device for a hollowed-out container having face holes, the illuminated display device being installable in an inner volume of the container that is carved in a jack-o-lantern configuration of a pumpkin having the face holes and positioned at a front outer surface of the container, the illuminated display device comprising:
a light bearing substrate;
a light source emitting light substantially omnidirectionally, the light source being arranged on the light-bearing substrate;
 and 
a reflector connected to the light bearing substrate and positioned distally from the spike, the reflector arranged to extend at an angle with respect to the light bearing substrate and toward the spike and above the light source to direct light from the light source through at least one face hole;
wherein the reflector is coupled to a rear portion of the light-bearing substrate so as to hold the reflector at an upright tilted operational angle so that the light from the light source is emitted through the face holes of the container;
wherein the reflector is hingedly connected to the light-bearing substrate so as to allow the reflector to be swiveled under the light bearing substrate in a storage position and the upright tilted operational angle in a deployed position; 
wherein the spike comprises a pair of spikes symmetrically arranged so as to protrude outward from the front of the illuminated display device;
wherein each of the spikes has at least one barb configured to facilitate installation of the illuminated display device into the flesh of the pumpkin at the inner surface of the jack-o-lantern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875